Name: 2001/3/EC: Commission Decision of 3 January 2001 laying down specific measures in the beef sector for Denmark and the Netherlands under Regulation (EC) No 2777/2000 (notified under document number C(2000) 4422)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  trade policy;  European Union law;  agricultural structures and production;  animal product
 Date Published: 2001-01-04

 Avis juridique important|32001D00032001/3/EC: Commission Decision of 3 January 2001 laying down specific measures in the beef sector for Denmark and the Netherlands under Regulation (EC) No 2777/2000 (notified under document number C(2000) 4422) Official Journal L 001 , 04/01/2001 P. 0023 - 0023Commission Decisionof 3 January 2001laying down specific measures in the beef sector for Denmark and the Netherlands under Regulation (EC) No 2777/2000(notified under document number C(2000) 4422)(Only the Danish and Dutch texts are authentic)(2001/3/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 38(2) thereof,Whereas:(1) Commission Regulation (EC) No 2777/2000 of 18 December adopting exceptional support measures for the beef market(2) provides in Article 3(4) that a Member State may be authorised to stop the application of the purchase scheme concerned if it can prove that sufficient capacity is available for BSE testing of all animals above 30 months of age constituting a normal slaughter throughput. Denmark and the Netherlands have presented to the Commission such proofs and consequently, on their request, those Member States should be authorised to stop the application of the sheme.(2) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS DECISION:Article 1Denmark and the Netherlands shall be authorised to stop the application of the purchase scheme laid down in Regulation (EC) No 2777/2000.Article 2This Decision is addressed to the Kingdom of Denmark and the Kingdom of the Netherlands.Done at Brussels, 3 January 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 321, 19.12.2000, p. 47.